The Vice-Chancellor :
The exceptions appear to be taken and allowed because the defendant has not set forth, particularly, the property assigned and wherein he has a reversionary interest. But this cannot be material to the complainant to know in this suit: because their debt must be paid before any reversionary interest or property can come to the defendant.
He was not bound to answer as to any property acquired between the filing of the bill and the putting in of the answer. The call in the bill, in that respect, is understood as applying to property which the defendant had at the time of filing the bill and on which it became a lien and the present condition of which he should disclose as well as the past. A supplemental bill is necessary to discover as well as to reach property acquired by a defendant subsequently to the filing of the original bill.
I am of opinion that all the exceptions to the defendant’s answer should have been disallowed.
Order that the exception of the defendant to the master’s report be allowed, with costs to be taxed and credited on the judgment.
This case came up again on demurrer to a supplemental bill. The defendant was entitled to a share in the property
*350June 9, 1846,
of his mother, who had died intestate. This share fell to him prior to the filing of the original bill; but her administrator, Mr. John L. Lawrenee, was not appointed until afterwards. The question was on a point of pleading: whether the complainant should not have amended and, in that way, have avoided the filing of a supplemental bill.
Mr. Brinckerhoff, in support of the demurrer.
Mr. Sears, contra.
The Vice-Chancellor :
The ground on which this demurrer is taken is that the matter of substance introduced by way of supplement might have been introduced into the original bill by way of amendment; and, hence, that a supplemental bill is unnecessary. It is true that wherever the same end can be obtained by amendment, the court will not permit a supplemental bill tó be filed: Mitford, 62.
But, new matter or events which have arisen since the filing of the original' bill, cannot be set up by amendment and if intended to be invoked as a ground for relief, a resort must be had to a secondary bill. Now, in this instance, the share or interest of the defendant in the estate of his deceased mother existed and was just as perfect before and at the time of filing the original bill as it was afterwards and, by amending the bill, the complainants could have a decree against the defendant Brinckerhoff, compelling him to assign the claim to a receiver, to be collected and applied to the payment of their debt. If, however, it was necessary or, if not actually necessary, if it was proper to make John L. Lawrence a party defendant, in order, directly, to reach the fund in his hands as administrator, that course could only be pursued by means of á supplemental bill. Mr. Lawrence, it appears, did not become such administrator and possess himself of the assets until long after. the original bill was filed; and having funds in his hands belonging to the defendant, as this bill now shows, I cannot undertake to say that it was improper to make him a party and to ask that he be decreed to apply so much of it as may be neces*351sary to satisfy the judgment debt of the complainants and to have him enjoined, in the meantime, from paying the money over to the defendant. This specific relief, it seems to me, the complainants have a right to ask for; and, having that right, it is only available to them by a supplemental bill.
If the complainants had been content to seek payment out of their specific fund, through the medium of an assignment by the defendant to the receiver in the cause, it might have been necessary to have done no more than to amend the bill by alleging the existence of the property in the hands of Mr. Lawrence under a grant of letters of administration, although subsequent: such a bare allegation being admissible as an amendment within the exception to the general rule adverted to by the chancellor in Buck v. Buck, (4 Saratoga Sentinel Reports, 45.)
Order, that the demurrer be overruled, with costs.